DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

	As to claims 2-4, term “near” render the claim indefinite because it is not clear what exactly constitute “near”. Is “1mm” considered to be “near”? Is “1cm” considered to be “near”? Is “4cm” considered to be “near”?

	Claims 3-5 are also rejected based on their dependency on claim 2.

Examiner suggests that applicant should double check instant claims and future amendments to claims to eliminate similar 112b rejection as pointed out above (see 112b rejection as indicated above as an example).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically teach as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Hidekazu – JP2018040682 (English Translation) (hereinafter “Hi”) and further in view of Komatsu – US 5811306.
As to claims 1, Hi teaches a sample injection device (Fig. 1, [0011]: suction member 10) comprising: 
a tubular suction and discharge unit configured to suction a liquid sample, contain the sample therein, and discharge the suctioned sample (Fig. 1, [0011]: suction member 10 includes a main body portion 4 extend from first end 1 to second end 2 and a through hole 3 inside, hence tubular suction and discharge unit); wherein 
at least a portion of an inner wall of the suction and discharge unit, the portion having the sample contained therewithin, is subjected to a surface treatment to increase an interfacial tension that acts between the inner wall and the sample (Figs. 1-2, [0011], [0037]: a coating layer 5 is made of material having higher water repellency; fig.1b: a portion of through hole 3 is coated with a surface treatment or coating layer 5; it means that other portions of the through hole 3 is not coated with the surface treatment or coating layer 5, hence, an interfacial tension that acts between the inner wall of hole 3 and sample is increased (or larger) compared to a portion of through hole 3 with an applied surface treatment or coating layer 5; thus “at least a portion of an inner wall of the suction and discharge unit, the portion having the sample contained therewithin, is subjected to a surface treatment to increase an interfacial tension that acts between the inner wall and the sample”).
Hi also teaches a first height at which an opening is provided at the tip end of the suction and discharge unit; the second height at which the surface treatment is applied, in a state in which the suction and discharge unit is arranged along a vertical direction (described fig.1b below).



    PNG
    media_image1.png
    716
    511
    media_image1.png
    Greyscale

 the suction and discharge unit is configured to suction the sample at a position at which a tip end of the suction and discharge unit is spaced apart upward from a liquid surface of the sample such that a lower end contact position of a lower end of the sample that contacts the inner wall is located at a second height above a first height at which an opening is provided at the tip end of the suction and discharge unit, the second height at which the surface treatment is applied, in a state in which the suction and discharge unit is arranged along a vertical direction.  
However, Komatsu teaches suction and discharge unit is configured to suction sample at a position at which a tip end of the suction and discharge unit is spaced apart upward from a liquid surface of the sample such that a lower end contact position of a lower end of the sample that contacts the inner wall is located at a second height above a first height at which an opening is provided at the tip end of the suction and discharge unit, in a state in which the suction and discharge unit is arranged along a vertical direction (described Fig. 14C, Col. 14, lines 40-55, Col. 6, lines 5-15: sample liquid 304 is sucked into a spotting tip 301 which is a suction and discharge unit. An amount of air 307 is sucked into and remains in the spotting tip 301 below the lower surface of the sample liquid 304. The lower surface of the sample liquid 304, i.e. a lower end contact position of a lower end of the sample that contacts the inner wall, is held near a boundary 301d, i.e. a second height, vertically above from a first height at which an opening is provided at a tip of the spotting tip).

    PNG
    media_image2.png
    494
    343
    media_image2.png
    Greyscale

Since Hi further teaches at least a portion of the inner wall near the second height is subjected to the surface treatment (Figs. 1-2, [0011]: a coating layer 5 is made of material having higher water repellency and extends to the inner surface of the through hole 3; [0013]: when the target sample has oil content, coating layer with oil repellency is used; fig.1b: a portion of through hole 3 is coated with a surface treatment or coating layer 5; it means that other portions of the through hole 3 is not coated with the surface treatment or coating layer 5), it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hi with concept teachings of Komatsu to include the suction and discharge unit is configured to suction the sample at a position at which a tip end of the suction and discharge unit is spaced apart upward from a liquid surface of the sample such that a lower end contact position of a lower end of the sample that contacts the inner wall is located at a second height above a first height at which an opening is provided at the tip end of the suction and discharge unit, the second height at which the surface treatment is applied, in a state in which the suction and discharge unit is arranged along a vertical direction (as recited in claim 1); at least a portion of the inner wall near the second height is subjected to the surface treatment (as recited in claim 2); wherein the surface treatment is applied from at least a portion of the inner wall near the first height to at least the portion of the inner wall near the second height (as recited in claim 3), to maintain same amount of liquid for discharge (Col. 5, line 30) since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. to maintain same amount of liquid for discharge) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).  

	As to claims 2-3, claims 2-3 are rejected as reasons stated in the rejection of claim 1. 

As to claim 4, modified Hi teaches all the limitations of claim 2, Hi does not explicitly teach wherein the suction and discharge unit is configured to suction the sample until the lower end contact position reaches near the first height, and then suction air until the lower end contact position reaches the second height. 
However, Komatsu teaches suction and discharge unit is configured to suction sample until lower end contact position reaches near first height, and then suction air until the lower end contact position reaches second height (Fig. 14C, Col. 14, lines 40-55, Col. 6, lines 5-15: sample liquid 304 is sucked into a spotting tip 301 which is a suction and discharge unit, hence reaches first height which is at an opening tip of the spotting tip. Then, an amount of air 307 is sucked into and remains in the spotting tip 301 below the lower surface of the sample liquid 304. The lower surface of the sample liquid 304, i.e. a lower end contact position of a lower end of the sample that contacts the inner wall, is held near a boundary 301d, i.e. reaches a second height, vertically above from a first height at which an opening is provided at a tip of the spotting tip).
(Figs. 1-2, [0011]: a coating layer 5 is made of material having higher water repellency and extends to the inner surface of the through hole 3; [0013]: when the target sample has oil content, coating layer with oil repellency is used; fig.1b: a portion of through hole 3 is coated with a surface treatment or coating layer 5; it means that other portions of the through hole 3 is not coated with the surface treatment or coating layer 5), it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hi with concept teachings of Komatsu to include wherein the suction and discharge unit is configured to suction the sample until the lower end contact position reaches near the first height, and then suction air until the lower end contact position reaches the second height, to maintain same amount of liquid for discharge (Col. 5, line 30) since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. to maintain same amount of liquid for discharge) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).  

As to claim 5, modified Hi teaches all the limitations of claim 2, Hi does not explicitly teach a moving mechanism configured to move, in at least one of a horizontal direction or the vertical direction, the suction and discharge unit that has contained the suctioned sample therein; wherein the moving mechanism is configured to move the suction and discharge unit in a state in which the lower end contact position is located at the second height.  
However, Komatsu teaches a moving mechanism configured to move, in at least one of a horizontal direction or the vertical direction, the suction and discharge unit that has contained the suctioned sample therein; wherein the moving mechanism is configured to move the suction and discharge unit in a state in which the lower end contact position is located at the second height (Fig. 14C, Col. 14, lines 40-55, Col. 6, lines 5-15: sample liquid 304 is sucked into a spotting tip 301 which is a suction and discharge unit. Then, an amount of air 307 is sucked into and remains in the spotting tip 301 below the lower surface of the sample liquid 304. The lower surface of the sample liquid 304, i.e. a lower end contact position of a lower end of the sample that contacts the inner wall, is held near a boundary 301d, i.e. reaches a second height, vertically above from a first height at which an opening is provided at a tip of the spotting tip; Fig. 1, Col. 9, lines 45-67, Col. 10, lines 1-35: spotting device 15 for spotting sample liquid onto a film 1 comprises suction nozzle 91 which sucks and discharges sample liquid, a spotting tip 88 like a pipette is demountably mounted on the nozzle 91. The nozzle 9 is moved up and down and rotated by a drive mechanism 92 to move the sucked sample to the film 1, hence a moving mechanism to move in at least one of horizontal direction or vertical direction, in a state in which the sample is sucked into the spotting tip 88, which is a state in which the lower end contact position is located at a second height).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hi with concept teachings of Komatsu to include a moving mechanism configured to move, in at least one of a horizontal direction or the vertical direction, the suction and discharge unit that has contained the suctioned sample therein; wherein the moving mechanism is configured to move the suction and discharge unit in a state in which the lower end contact position is located at the second height, to maintain same amount of liquid for discharge (Col. 5, line 30) since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. to maintain same amount of liquid for discharge) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).  

Claim 6 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Hidekazu – JP2018040682 (English Translation) (hereinafter “Hi”) and further in view of Komatsu – US 5811306, and further in further view of Becchi - US 20120149039.
As to claim 6, modified Hi teaches all the limitations of claim 1, Hi teaches the surface treatment includes a treatment to enhance an oil repellency of the inner wall (Figs. 1-2, [0011]: a coating layer 5 is made of material having higher water repellency and extends to the inner surface of the through hole 3; [0013]: when the target sample has oil content, coating layer with oil repellency is used, hence surface treatment to enhance oil repellency of inner wall of through hole 3).  
Hi does not explicitly teach wherein the sample includes an organic solvent. 
However, Becchi teaches sample includes an organic solvent (Abstract, [0046], [0072], [0045]: a diagnostic apparatus for organic sample analyses including a fluid sucking and ejecting device to enable suction and ejection of the fluid. A feeding needle is used).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Hi with concept teachings of Becchi to include the sample includes an organic solvent, for simple, quick and cheap analyses of organic sample ([0018]-[0020]).

Claim 7 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Hidekazu – JP2018040682 (English Translation) (hereinafter “Hi”) and further in view of Komatsu – US 5,811,306 and Becchi - US 20120149039, and further in further view of Fripp - US 20190040714.
As to claim 7, modified Hi teaches all the limitations of claim 6, Hi does not explicitly teach wherein the treatment to enhance the oil repellency of the inner wall includes a treatment to arrange a hydrophilic functional group on the inner wall.  
 ([0022]: hydrophilic is used to repel oil).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Hi with concept teachings of Fripp to include wherein the treatment to enhance the oil repellency of the inner wall includes a treatment to arrange a hydrophilic functional group on the inner wall, to adjust the wettability of the passageway for desired liquid flow ([0022]). 

Claim 8 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Hidekazu – JP2018040682 (English Translation) (hereinafter “Hi”) and further in view of Komatsu – US 5,811,306, and further in further view of Jun - JP 2014050647 (English Translation).
As to claim 8, modified Hi teaches all the limitations of claim 1, Hi does not explicitly teach wherein the suction and discharge unit includes a needle attached to a front end of a syringe configured to contain the sample therein; and at least a portion of an inner wall of the needle, the portion having the sample contained therewithin, is subjected to the surface treatment.  
However, Jun teaches suction and discharge unit includes a needle attached to a front end of a syringe configured to contain the sample therein; and at least a portion of an inner wall of the needle, the portion having the sample contained therewithin, is subjected to the surface treatment (Fig. 1, [0025]: in injection needle 1 is mounted to a bottom of a syringe barrel; Fig. 2, [0023]: a water repellent film is provided in the inner surface 2a of the needle 2).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Hi with concept teachings of Jun to include wherein the suction and discharge unit includes a needle attached to a front end of a syringe configured to contain the sample therein; and at least a portion of an inner wall of the needle, the portion having the sample contained therewithin, is subjected to the surface 

Claim 9 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Hidekazu – JP2018040682 (English Translation) (hereinafter “Hi”) and further in view of Komatsu – US 5,811,306 and Jun - JP 2014050647 (English Translation), and further in further view of Giribona - US 20120048676.
As to claim 9, modified Hi teaches all the limitations of claim 8, Hi does not explicitly teach wherein the needle is configured to be removable from the syringe; and the needle is configured to be replaceable with a needle that has been subjected to a different surface treatment according to a type of the sample.
However, Giribona teaches the needle is configured to be removable from the syringe ([0061]-[0065]: replacement of needles 78 to wash the needles at the end of each operating cycle).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Hi with concept teachings of Giribona to include the needle is configured to be removable from the syringe, for sterilization of the needles for operating ([0061]-[0065]).
Modified Hi does not explicitly teach the needle is configured to be replaceable with a needle that has been subjected to a different surface treatment according to a type of the sample. 
	Since Hi also teaches another embodiment in which different surface treatment is applied to the suction and discharge unit according to a type of sample (Figs. 1-2, [0011], [0037]: a coating layer 5 is made of material having higher water repellency and extends to the inner surface of the through hole 3; [0013]: when the target sample has oil content, coating layer with oil repellency is used. Hence, surface treatment with water repellency or oil repellency based on a type of sample of water or oil), it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Hi with concept teachings of another embodiment of Hi to include the needle is configured to be replaceable with a needle that has been subjected to a different surface treatment according to a type of the sample, to use the injection unit with different types of sample with same result ([0013]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG D PHAN whose telephone number is (571)272-8883.  The examiner can normally be reached on Monday – Friday 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 



/TRUONG D PHAN/Examiner, Art Unit 2861 

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861